 1

 2

 3

 4

 5

 6

 7

 8

 9                                     UNITED STATES DISTRICT COURT

10                                EASTERN DISTRICT OF CALIFORNIA

11

12    THOMAS L. GOFF,                                 Case No. 1:18-cv-00904-DAD-JDP
13                        Plaintiff,                  ORDER GRANTING IN PART AND DENYING
                                                      PLAINTIFF’S MOTIONS FOR
14            v.                                      MISCELLANEOUS RELIEF
15    S. WALTERS, et al.,
                                                      ECF Nos. 23, 24
16                        Defendants.
17

18          Plaintiff Thomas L. Goff is a current or former state prisoner proceeding without counsel

19   and in forma pauperis in this civil rights action brought under 42 U.S.C. § 1983. Plaintiff has

20   again filed two motions in close succession, requesting various forms of relief. First, he asks for

21   a court order requiring his prison facility to recognize that his § 1983 litigation presents

22   “legitimate needs subject to time constraints and sanctions.” ECF No. 23 at 7. The court can

23   confirm that plaintiff is engaged in active § 1983 litigation. But the court has no jurisdiction over

24   nonparties and cannot order prison personnel to provide plaintiff library access. If plaintiff were

25   to ask the court to request (rather than order) the voluntary assistance of the litigation coordinator

26   at his institution, such a request could be granted—if plaintiff is still housed in an institution and

27   could provide the relevant contact information. (Based on plaintiff’s most recent address

28   information, ECF No. 25, the court does not believe that he remains in an institution.) If, on the
 1   other hand, plaintiff believes that he is being denied access to constitutionally adequate law

 2   materials, he may wish to file a new case based on those allegations.

 3            Second, plaintiff has requested unspecified “ADA accommodations” under 42 U.S.C.

 4   § 12101 et seq., as well as under California state rules. ECF No. 24. Most of plaintiff’s request

 5   refers to California state rules. Because the Eastern District of California is a federal court and

 6   not a state court, and because plaintiff does not identify what specific federal relief he seeks, the

 7   motion is denied at this time.

 8
     IT IS SO ORDERED.
 9

10
     Dated:      January 25, 2020
11                                                       UNITED STATES MAGISTRATE JUDGE
12

13

14   No. 205.
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
